Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 1 of 9 PageID# 1353




                          Exhibit 22
Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 2 of 9 PageID# 1354
Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 3 of 9 PageID# 1355
             Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 4 of 9 PageID# 1356

                   Rick Lombardo <0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
   From:
                   (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=7E289B4A82784C7A8DDB5B7D598FEDF4-RICK.LOMBAR>
   Sent:            Wednesday, July 19,2017 5:06 PM
   To:              David Altmann Alavid.altmann@chmuraecon.com>
   Subject:         Stuff
   Attach:          First Call Talk Off.docx; Numbers.docx; JobsEQ Demo Analytics Sample.docx




   Rick Lombardo
   Chmura Economics & Analytics
   1025 Huron Road East
   Cleveland, OH 44115
   Rick.Lombardo@chmuraecon.com
   216.357.4730 Ext. 211
   www.chmuraecon.com/JobsEQ

   Great data. Better decisions.


   1 1110
   011 11   1   CHMURA
                    Ec,norn„. AnalYticz




CONFIDENTIAL                                                                                          CHMURA0076368
        Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 5 of 9 PageID# 1357




        Hi Mr. Smith... I was just following up on an
        email I prefaced over to you regarding labor
        data and our online technology platform
        JobsEQ.... I don't know if you have heard of
        us, Chmura Economics, or not but we have
        an online labor market technology platform
        called JobsEQ. It provides online access to
        demographics, employment, wages,
        occupations, degrees, skill levels, and such
        at the State, MSA, County, and even down
        to the zip code level with a lot of reporting
        and mapping capabilities... I am not sure if
        you are the lucky person that is in charge of
        gathering and utilizing labor data or if you
        could maybe point me in a better direction.




CONFIDENTIAL                                                                   CHMURA0076369
        Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 6 of 9 PageID# 1358



        Industry Breakdown (NAICS)

           •   2 digits                  21
           •   3 digits                  100
           •   4 digits                  313
           *   5 digits                  714
           •   6 digits                  1040

        Occupational Breakdown (SOC)

           •   Major Groups               23
           •   Minor Groups               96
           •   Broad Occupation          449
           •   Detailed Occupation       840

        O'Net Attributes

           •   Abilities                 52
           •   Basic Skills               10
           •   Cross Functional Skills    25
           •   Knowledge                  33
                                Total    120

        Classification of Instructional Programs(CIP codes)

           •   Major Programs              60
           •   Detailed Programs         2,000+




CONFIDENTIAL                                                                   CHMURA0076370
        Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 7 of 9 PageID# 1359




        IN DUSTY SNAPSHOT
            • Total at 2-digit level first
                  o Construction at detailed level
                          • If Construction number is low, I will find something that is in the top 3 of
                              total employment.

        OCCUPATION SNAPSHOT
          • Healthcare Practitioners and Technical Occupations at the detailed level
                o IMPORTANT that you arrange it from highest employment to lowest
                   employment so Registered Nursing is listed first

        Data Explorer
          • User their home region (unless it is a single county then I will ask them what they view
               as their labor shed and group those counties together first)
                   o First show how to pull the Industry Data
                           • IMPORTANT to show how you can break down their region to the
                               i ndividual counties then the zip codes.
                   o Show total employment, then break it to the 2-digit level, then take
                       Manufacturing and break that down to the 6-digit level
                           • I then always say "so theoretically you can have all 1040 different NAICS
                               codes up top and every zip code along the left hand side if you would
                               like"

        WHAT-IF
          • Machine Manufacturing
                o When I first show this I will show it as if they were looking at a single county
                     • You want to show the smallest/worst populated area if they are a larger
                         region
                o IMPORTANT that you do a test prior to the demo to see if the numbers work.
                  You don't want to show a region for a 500-person machine manufacturing
                  company if they already have the labor for it. This is a set up to show how great
                  customizing a region is.

        ECONOMIC IMPACT
          • Machine Manufacturing
                o Now that you showed them if they have the available labor you want to show
                   them the impact that this would have on their region




CONFIDENTIAL                                                                                       CHMURA0076371
        Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 8 of 9 PageID# 1360




        DEMOGRAPHIC PROFILE
          • Their home region compared to the State and USA
                o Try and have it at a county/MSA level to make sure that you can show the Union
                   Membership
                      • IMPORTANT to emphasize how everything is always sourced at the
                          bottom

         MAPS
          • I click on the Population on the demographics to show that it can take you straight to
              the mapping feature.
          • Show off several of the demographics and make sure to show them at the zip code level
          • Here I ask them an occupation that they get asked about more than others then show
              the place of work vs. place of residence data
          • Show the most populated county for commuting pattern data

        Labor and Wage Trends
           • I show total industries but continually say that they are able to show these for any of the
               1040 different industries.
                  o Make sure to show them you are able to export these in both the charts and the
                      raw data into an excel spreadsheet

        WORKFORCE CHARACTERISTICS
          • Manufacturing
               o First I show the age breakdown then show the age and gender breakdown.
               o I will then show the education levels and show the different wages based on
                   these levels
                      • I like to highlight the difference between less than a high school diploma
                          vs. a bachelor's degree/advanced degree here

        CLUSTERS
          • Here I like to highlight that they are able to customize their own clusters but also show
              them the 22 that we developed internally
                 o If they have a Textile/Leather cluster I tend to take this one off to expand the
                    other clusters and make them more visible
        AWARDS
          • Total Awards
                 o Try and user the larger region here
                 o Show off the CIP to SOC Crosswalk under Accounting
                 o Show the different levels of education
                        • Workforce Groups are big on certificates
                 o Make sure to show that they call also look by each individual school as well




CONFIDENTIAL                                                                                     CHMURA0076372
        Case 3:19-cv-00813-REP Document 35-22 Filed 05/15/20 Page 9 of 9 PageID# 1361



        OCCUPATION WAGES
          • Registered Nurses here
                o Ask them who they compare themselves to
          • Then show Production Occupations at the detailed level

        TRAINING CONCENTRATION
          • Use the largest region then toggle the shortfall to have the largest number on top

        EDUCATION LEVELS
          • 2-year degree or certificate
                o Toggle to have the highest employment on top

        OCCUPATION GAPS
          • Use the largest region again
                o I always say that these are "potential projected gaps"

        INDUSTRY/OCCUPATION MIX
           • Manufacturing 2-digit level
                 o Unless they are talking about or asking about another industry often throughout
                   the demo

        WILLING AND ABLE
          • Electrical and electronic equipment assembler
                 o When finding another occupation in the willing/not able try and find the
                    Automotive Service Technicians and Mechanics
                       . They tend to be the highest in demand and when bringing up the
                            Occupation Details this is the most likely occupation that would have
                            some technical colleges giving out degrees/certificates
                               • IMPORTANT to make sure that you show the Attribute Gaps
                                   especially if this is for a Workforce Board

        ECONOMIC OVERVIEW REPORT
          • Their largest region compared to the State and USA
                o IMPORTANT to make sure that you use a county level region and not a drive time
                    here or else you lose the unemployment rate.

        OCCUPATION REPORT
          • Registered Nurses
                o Here I would pull it up at the drive time to show the capabilities of running these
                   reports for the custom regions

        EDUCATION REPORT
          • Accounting




CONFIDENTIAL                                                                                     CHMURA0076373
